Case: 10-50201 Document: 00511280456 Page: 1 Date Filed: 11/01/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          November 1, 2010

                                     No. 10-50201                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



KRISTOFER THOMAS KASTNER,

                                                   Plaintiff - Appellant
v.

TEXAS BOARD OF LAW EXAMINERS; STATE OF TEXAS; JULIA E.
VAUGHAN, Individually, and as Board Member and Executive Director of
the Texas Board of Law Examiners; BRUCE WYATT, Individually, and as
Staff Attorney for the Texas Board of Law Examiners; JACK MARSHALL,
Individually, and as Director of Character and Fitness, Texas Board of Law
Examiners; DAN POZZA, Individually, and as Board Member, Texas Board of
Law Examiners; JERRY GRISSOM, Individually, and as Board Member of
the Texas Board of Law Examiners; JOHN SIMPSON, Individually, and as
Board Member of the Texas Board of Law Examiners; SUSAN HENRICKS,
Individually, and as Prosecutor for the Texas Board of Law Examiners,

                                                   Defendants - Appellees




                    Appeal from the United States District Court
                         for the Western District of Texas
                                  No. 1:09-CV-916


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-50201 Document: 00511280456 Page: 2 Date Filed: 11/01/2010




                                       No. 10-50201

       Plaintiff-appellant Kristofer Thomas Kastner, proceeding pro se, appeals
the district court’s dismissal of his lawsuit against the Texas Board of Law
Examiners (“BLE”), the State of Texas, and various individuals connected with
those entities. Kastner asserts several claims arising from the defendants’
December 2009 denial of his application to practice law in Texas. 1 After a
magistrate judge granted Kastner leave to proceed in forma pauperis, the
district court dismissed Kastner’s complaint as frivolous under 28 U.S.C.
§ 1915(e)(2).
       Kastner first applied to practice law in Texas shortly after passing the bar
examination in 1999. After determining that Kastner lacked the requisite moral
character and that he suffered from a chemical dependency, the BLE denied
Kastner’s application, but stated that he would be allowed to apply again after
July 2001 if he attended a rehabilitation program and refrained from violating
the law.      Kastner eventually reapplied for admission in 2005.                       Upon
investigation, the BLE reached a preliminary determination that Kastner still
lacked good moral character, based in part on two criminal convictions in the
intervening years, and that he still suffered from a chemical dependency, based
on his failure to attend the rehabilitation program. After a full hearing and a
series of delays due to legal action, the BLE issued its final decision denying
Kastner’s 2005 application on December 17, 2009. This lawsuit followed.
       This is not Kastner’s first lawsuit challenging the BLE decisions. Kastner
filed a materially identical lawsuit in 2007 following the BLE’s preliminary


       1
         Specifically, Kastner alleges that the denial of admission violated his due process
rights, his constitutional right to Full Faith and Credit as implement by 28 U.S.C. § 1738, and
Tex. Gov. Code §§ 82.028 and 82.030. He also alleges claims under 42 U.S.C. § 1983 for
violations of his civil rights and libel.

                                              2
     Case: 10-50201 Document: 00511280456 Page: 3 Date Filed: 11/01/2010




                                        No. 10-50201

determination that he still lacked good moral character. We ultimately held that
the district court lacked jurisdiction over Kastner’s claims at that time.2 With
respect to the 2005 application, we held that Kastner’s claims were not ripe for
review because the BLE had not yet issued a final decision;3 in the alternative,
we held that Younger abstention prohibited the federal courts from considering
Kastner’s constitutional challenges to the state BLE proceedings.4 To the extent
Kastner also sought to challenge the denial of his 1999 application, we held that
we were barred from hearing those claims by the Rooker-Feldman doctrine.5
Rooker-Feldman holds that “lower federal courts lack jurisdiction to review state
court judgments when the constitutional claims are ‘inextricably intertwined’
with [a] challenged state court judgment.” 6
       Although Kastner filed the present complaint after the BLE’s final
decision, and thus his claims are now ripe, the district court correctly held that
the complaint must be dismissed because Kastner remains unable to overcome
the bar of Rooker-Feldman. State bar admissions determinations are judicial
proceedings,7 and any challenge must be raised by appeal to the state appellate



       2
        See Kastner v. Tex. Bd. of Law Exam’rs, 278 F. App’x 346 (5th Cir. 2008) (per curiam)
(unpublished).
       3
           Id. at 348–49.
       4
        Id. at 349 (citing Younger v. Harris, 401 U.S. 37 (1971)); see also Wrightman v. Tex.
Sup. Ct., 84 F.3d 188 (5th Cir. 1996).
       5
       Id. (citing Rooker v. Fidelity Tr. Co., 263 U.S. 413 (1923), and D.C. Ct. App. v.
Feldman, 460 U.S. 462, 483 (1983)).
       6
           Richard v. Hoechst Celanese Chem. Group., Inc., 355 F.3d 345, 350 (5th Cir. 2003).
       7
           See Feldman, 460 U.S. at 482.

                                               3
    Case: 10-50201 Document: 00511280456 Page: 4 Date Filed: 11/01/2010




                                        No. 10-50201

courts, not by collateral attack in a federal district court.8 Kastner insists that
his claims fall outside of Rooker-Feldman because he purports to challenge the
constitutionality of the BLE rules generally, rather than just their application
in his case, but we already held in his prior lawsuit that his complaint can only
be understood as an as-applied challenge.9
      Because there is no material difference between Kastner’s prior lawsuit
and his present complaint for purposes of Rooker-Feldman, the district court was
correct to dismiss Kastner’s new complaint as frivolous.                   Accordingly, the
judgment of the district court is AFFIRMED.




      8
          See generally Liedtke v. State Bar of Tex., 18 F.3d 315 (5th Cir. 1994).
      9
          See Kastner, 278 F. App’x at 349.

                                                4